Forterus Inc. Reports Record Second Quarter Revenue and Earnings for a Better Tomorrow Treatment Center Inc. Forterus Inc. (OTC Bulletin Board: FTER) today announced record revenues and earnings for the second quarter and six months ended June 30, 2008 for A Better Tomorrow Treatment Center Inc., its newly acquired Murrieta, Calif.-based subsidiary that provides residential and outpatient treatment for individuals suffering from drug, alcohol or gambling addictions. A Better Tomorrow reported record second quarter revenues of $1,265,262, a 39 percent increase over the $904,036 recorded in April, May and June of last year, with net income of $188,169, a 42 percent increase over the $108,610 recorded a year earlier. Revenues for the six months were $2,635,724, a record 42 percent jump over the same period a year earlier, while net income rocketed to 48 percent, the highest in the history of the four-year-old rehabilitation center. "We are very pleased with the strength of A Better Tomorrow's financial performance," said Paul Howarth, CEO of Forterus. "The owners kept a lot of skin in the game over the last four years. Thinking of the future of the company first, most profits were reinvested back into the company for growth. The industry experience level of our key employees is what propelled us from a start up with a $75,000 to a multi-million-dollar company in a very short period of time." Howarth said Forterus would continue to grow A Better Tomorrow's revenue on behalf of shareholders through internal and organic growth and by acquisition. "We continue to be a small company," he said. "But we are well positioned to experience continued, sustainable growth." Murrieta, Calif.-based A Better Tomorrow Treatment Center Inc. is accredited by the Commission on Accreditation of Rehabilitation Facilities (CARF), placing it in the top 5 percent of drug and alcohol treatment centers in California. Forterus, Inc. and its subsidiaries engage in diverse business activities, including thoroughbred breeding and racing, drug and alcohol rehabilitation, and finance.
